Citation Nr: 1725343	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-28 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 11, 2014, and in excess of 20 percent thereafter, for diabetic neuropathy of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1967 to March 1969, and from September 1983 to September 1996. 

This appeal initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Baltimore, Maryland, Regional Office (RO).  That rating decision, in pertinent part, granted service connection for mild diabetic neuropathy of the right lower extremity and assigned a 10 percent rating, effective April 30, 2008.  It also granted service connection for PTSD, and assigned the current 30 percent evaluation, also effective April 30, 2008.  In a July 2014 Decision Review Officer (DRO) decision, the RO assigned a 20 percent rating for diabetic neuropathy of the right lower extremity, effective April 11, 2014.

In July 2015, the Board, in pertinent part, denied the Veteran's claims for an increased rating for diabetic neuropathy and PTSD and found referral for extraschedular consideration was not warranted.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In October 2016, the Court vacated the Board decision as to those matters and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).

The July 2015 Board decision also remanded claims for an increased evaluation for a facial lesion and entitlement to TDIU.  The AOJ is still processing those claims and has not yet completed a supplemental statement of the case or recertified them to the Board.  Accordingly, those issues will be discussed in the below decision.

While a Board Central Office hearing in Washington, DC was scheduled in March 2013, the Veteran canceled the hearing.  Thus, his hearing request is considered withdrawn.  





FINDINGS OF FACT

1.  The Veteran's right lower extremity diabetic neuropathy has been manifested by intermittent numbness and tingling of the feet, a decrease in sensation of both feet and ankles, intermittent pain, and muscle strength of 4/5 for right knee extension, right knee flexion,  right ankle plantar flexion, and right ankle dorsiflexion.  

2.  Prior to April 4, 2014, the Veteran's PTSD manifest with such symptoms as anxiety, depression, disturbances of motivation and mood, increased arousal, intrusive thoughts and nightmares, irritability, poor concentration, sleep disturbance, subjective thoughts of self-harm, and obsessional symptoms, causing occupational and social impairment, with deficiencies in most areas.

3.  As of April 4, 2014, the Veteran's PTSD manifest with such symptoms as anxiety, depression, disturbances of motivation and mood, increased arousal, intrusive thoughts and nightmares, irritability, poor concentration, sleep disturbance, subjective thoughts of self-harm, and obsessional symptoms, causing occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no greater, for right lower extremity diabetic neuropathy are met for the period prior to April 11, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 8599- 8520 (2016).

2.  The criteria for an increased rating in excess of 20 percent for right lower extremity diabetic neuropathy are not met for the period from April 11, 2014, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 8599- 8520 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, prior to April 4, 2014, the criteria for a 70 percent rating for PTSD, but no greater, have been met. 38 U.S.C.A. §§ 1155, 5103 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

4.  As of April 4, 2014, the criteria for an initial disability evaluation of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As this issues on appeal concerns the initial ratings assigned for diabetic neuropathy of the right lower extremity and PTSD-and come before the Board on appeal from a Rating Decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical treatment records.  The Veteran was also afforded VA medical examinations in July 2008, August 2008, February 2009, and (pursuant to the Board's February 2014 remand) April 2014.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, there is no indication of a contention of worsening since the last examinations were conducted.

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Since VA has satisfied its duties to notify and assist, any additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II. Applicable Law-Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The U.S. Court of Veterans Appeals (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.  

III. Analysis--Diabetic Neuropathy of the Right Lower Extremity

Applicable Law

The Veteran's service-connected diabetic neuropathy of the right lower extremity has been assigned a rating of 10 percent prior to April 11, 2014, pursuant to Diagnostic Codes 8599-8520.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2016).  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve (and therefore neuritis and neuralgia, pursuant to Diagnostic Codes 8620 and 8720, respectively).  

Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a (2016).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2016).

As noted, disease of the sciatic nerve can also be rated under Diagnostic Code 8620 for neuritis and Diagnostic Code 8720 for neuralgia.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury to the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section with sciatic nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2016).  Upon review of the Rating Schedule, the Board finds no alternative Diagnostic Code under which it would be more appropriate to evaluate the Veteran's service-connected diabetic neuropathy of the right lower extremity

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2016).  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. §§ 4.2, 4.6 (2016).

Rating in Excess of 10 Percent Prior to April 11, 2014

After review of all the lay and medical evidence of record, the Board finds that giving the Veteran the benefit of the doubt, the Veteran is entitled to a rating of 20 percent, but no greater, for service-connected diabetic neuropathy of the right lower extremity prior to April 11, 2014. 

Pertinent evidence includes the report of a July 2008 VA examination.  The Veteran reported a six year history of diabetes mellitus, and a two year history of intermittent numbness and tingling of the feet.  Examination revealed cranial nerves II through XII to be intact.  Sensation was intact to pin touch vibration, proprioception two point discrimination, and double simultaneous stimulation with the exception of mild decrease in pin sensation of both feet to ankles.  Motor strength was 5/5 in the lower extremities, while deep tendon reflexes (DTRs) were 2+ and equal.  Babinski testing was negative, and was Romberg testing.  Gait and tandem were normal.  The diagnosis was mild diabetic neuropathy.  The Veteran did not use or require assistive devices, did not use a brace, and was not unsteady.  He was able to perform his activities of daily living, and had not worked since January 2008.  

In a May 2010 statement the Veteran reported that at times he has excruciating pain in his right foot, especially at the bottom of the foot at the number two and three metatarsals.  He described the feeling as hot needles being placed in his foot and stated that it did not seem to onset due to any activity.  He stated that on occasion the pain causes him to curtail his activity or use a cane.

In an August 2012 statement the Veteran reported he has non-specific pain and/or discomfort that affects his ability to sleep and to walk and maintain proper balance.

In a March 2014 statement the Veteran reported that he has not received any private treatment for his service-connected disabilities since 2008.  Thus, the Board has carefully reviewed the Veteran's VA treatment records.  VA treatment records dated from February 2008 to March 2014 include a September 2009 primary care note, which showed that the Veteran's diabetic foot examination was normal (skin intact with no ulceration or infection, pulses 2+, and intact sensation of the feet).  An April 2010 VA treatment record notes the Veteran complained of right foot pain for several months when driving as well as a burning sensation and paresthesias.  Sensation was noted to be intact.  Upon primary care evaluation in July 2011, the Veteran's diabetic foot examination revealed the skin was intact with no ulceration or infection and pulses were 2+.  He reported tingling and numbness on the right side of his right foot.  VA podiatry consultation in August 2011 showed palpable pedal pulses bilaterally.  Muscle strength was normal for dorsiflexion, plantar flexion, inversion, and eversion.  The assessment was possible radiculopathy on the right, causing numbness of the lateral forefoot, and arthritic pain of the right foot.  Upon VA primary care evaluation in in October 2012, the Veteran complained of tinging and numbness in his feet, worse at night, but not necessarily keeping him awake.  Diabetic foot examination was again normal (skin intact with no ulceration or infection, pulses 2+, and intact sensation of the feet).  Identical results were obtained during a November 2013 VA primary care evaluation.  

Based on the forgoing, the Board finds that the Veteran's right lower extremity neuropathy manifests with numbness, tingling, and pain.  Although the Veteran has reported those symptoms cause him difficulty with activities such as driving and maintaining balance, the medical evidence does not indicate any functional impairment as a result of the condition.  Rather, the symptoms indicated are entirely sensory.  However, in acknowledgement of the fact that the Veteran has described the pain as at times excruciating as well as numbness and tingling that affects his balance, the Board finds that the Veteran's right lower extremity diabetic neuropathy more closely approximates moderate incomplete paralysis of the sciatic nerve, warranting a 20 percent rating.

The evidence does not support that his condition more closely approximates moderately severe incomplete paralysis.  Where involvement is wholly sensory, a moderate rating is the highest permitted.  See 38 C.F.R. § 4.124a (2016).  

While the July 2008 VA examiner found mild decrease in pin sensation of both feet and ankles, VA treatment records note normal diabetic foot examinations in September 2009, October 2012, and November 2013.  The Veteran's own statements regarding pain, numbness, and tingling further do not support more than a moderate rating.  The Veteran's statements and treatment records indicate that that the Veteran's most severe sensory symptoms do at times flare-up, including at night.  The Board finds that those flare-ups are contemplated by a moderate rating and do not more closely approximate a moderately severe rating.

The Board acknowledges that the Veteran is competent to report symptoms capable of lay observation, including pain, numbness, and tingling.  However, the Board notes that the Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate Diagnostic Codes.  See Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. at 308-10.  Rather, the Board has considered the Veteran's lay statements as well as the medical evidence concerning the nature and extent of his right lower extremity diabetic neuropathy in determining the appropriate rating.

Based on the forgoing, the Board finds that a 20 percent rating, but no greater, is warranted for diabetic neuropathy of the right lower extremity for the portion of the rating period prior to April 11, 2014.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  The preponderance of the evidence is against a rating in excess of 20 percent.  See 38 C.F.R. §§ 4.3, 4.7; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  

Rating in Excess of 20 Percent From April 11, 2014, Forward

After review of all the lay and medical evidence of record, the Board finds that the evidence is against a finding that the criteria for a rating in excess of 20 percent under Diagnostic Codes 8520, 8620, or 8720 have been met or approximated for the Veteran's service-connected diabetic neuropathy of the right lower extremity from April 11, 2014, forward.  

Pursuant to the Board's February 2014, remand, a VA diabetic sensory-motor peripheral neuropathy examination was conducted in April 2014.  The medical history recounted that that Veteran began to experience numbness and tingling of the right foot and ankle in 2010, which had worsened since that time.  Symptoms attributable to diabetic peripheral neuropathy included intermittent pain of the right lower extremity, paresthesias and/or dysthesias, and numbness.  Given the choice on the form of mild, moderate, or severe for the severity of each, the examiner indicated moderate severity.  The Board notes that with respect to pain, the examiner was given a choice of "[c]onstant pain (may be excruciating at times)" or "[i]ntermittent pain (usually dull)."  No other symptoms were indicated.  Neurologic evaluation revealed that muscle strength for right knee extension, right knee flexion, right ankle plantar flexion, and right ankle dorsiflexion was 4/5.  DTRs were 2+ at the right knee and ankle.  Sensory examination was normal at the right thigh/knee and right lower leg/ankle and decreased at the right foot/toes.  Position sense, vibration sensation, and cold sensation of the right lower extremity were all normal, and there was no muscle atrophy.  Trophic changes were hair loss on the lower legs and feet.  Both the right sciatic and right femoral nerves were determined to be normal, with no paralysis.  The examiner noted neither scars nor other pertinent physical findings.  He noted that EMG (electromyograph) studies had not been performed, and that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  The examiner further found that the diabetic peripheral neuropathy of the right lower extremity did not impact the Veteran's activities of daily living or occupational functioning, and that his ability to sit, stand, walk, or perform tasks was unimpaired.  He opined that the Veteran "exhibits a diffuse neuropathy of the peripheral nerves of the RLE [right lower extremity], affecting the lateral right foot and ankle."

Upon review of all the pertinent evidence of record, the Board finds that, for the entire appeal period, the Veteran's diabetic neuropathy of the right lower extremity has been manifested by no worse than moderate, incomplete paralysis of the sciatic nerve.  The Board acknowledges the Veteran's competent, credible statements that at times he has excruciating pain in his right foot and his sensory symptoms sometimes cause difficulty with driving and maintaining balance.  However, on VA examination in April 2014, deep tendon reflexes, position sense, vibration sensation, and cold sensation were all normal.  He did have decreased, but not absent, sensation to light touch in the foot.  The Veteran has also indicated, and the evidence shows, that his sensory symptoms primarily affect his foot.  The Board acknowledges the Veteran's reports that the numbness and pain in his foot, as would be expected, affects his use, particularly in terms of driving and balancing while walking, and that he sometimes uses a cane for assistance.

With respect to other than sensory loss, on VA examination in April 2014 the Veteran's muscle strength for right knee extension, right knee flexion, right ankle plantar flexion, and right ankle dorsiflexion was 4/5, representing less than normal strength.

However, even considering all of the Veteran's sensory symptoms as he himself has described them and the reduced muscle strength shown on VA examination in April 2014, the Board finds that the Veteran's condition does not more closely approximate moderately severe incomplete paralysis.  While the Veteran's numbness and pain may cause some difficulties with balance while walking and driving, the Veteran maintains significant functional capability.  The Board finds that the nature and severity of all of his symptoms combined most closely approximate a moderate disability.  

The Board does not base its decision solely on the VA examiner's indication of moderate intermittent pain of the right lower extremity, paresthesias and/or dysthesias, and numbness, and acknowledges the limitations of the form that does not include moderately severe as a severity rating option for individual symptoms.  Rather, the Board has specifically considered the Veteran's own description of the nature and severity of his symptoms in addition to the VA examination and all available treatment records.  The Board finds that a preponderance of all of the evidence supports that the Veteran's condition is no more than moderate.

A rating in excess of 20 percent is not warranted because the disability picture does not more nearly approximate moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  The Board finds that a preponderance of the evidence is against the Veteran's claim for increased evaluations for right lower extremity diabetic neuropathy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.  

Extraschedular Referral Analysis

The Board has also evaluated whether the Veteran's service-connected diabetic neuropathy of the right lower extremity should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 20 percent evaluation for his right lower extremity disorder inadequate.  The schedular rating criteria (including Diagnostic Codes 8520, 8620, and 8720) specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve.  

The manifestations of the Veteran's right lower extremity diabetic neuropathy include numbness and tingling of the feet, intermittent pain that is at times excruciating, muscle strength of 4/5 for right knee extension, right knee flexion,  right ankle plantar flexion, and right ankle dorsiflexion, and decrease in sensation in the foot and ankle.  The symptoms cause the Veteran difficulty with balance when walking as well as driving.  The Veteran's symptoms and resulting impairment are contemplated by the schedular rating criteria for peripheral nerve disorders.  The sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-58 (32d ed. 2012).  When sciatic nerve is not fully functioning, it may result in a reduction in the motor function. Paralysis is defined as a loss or impairment of motor function.  See Dorland's Illustrated Medical Dictionary at 1376.  Therefore, the reduction in motor functions is contemplated by the rating criteria under mild to moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Thus, the Veteran's symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's diabetic neuropathy of the right lower extremity disability are fully contemplated and adequately compensated by the schedular ratings under Diagnostic Codes 8520, 8620, and 8720.

Therefore, the Board finds that the record does not reflect that the right lower extremity peripheral neuropathy disability is so exceptional or unusual as to warrant referral for consideration of the assignment of higher initial ratings on an extraschedular basis.  See 38 C.F.R. § 4.124a; see also VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case, so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration (that is, meeting the first prong of Thun) is not met.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, the Board finds that the collective impact or combined effect of the Veteran's service-connected disability does not present an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran is service-connected for chronic lumbosacral strain with degenerative disc disease and diabetic neuropathy of the left lower extremity as well as diabetic neuropathy of the right lower extremity.  On VA examination in April 2014 the Veteran's left leg is noted to occasionally give out with prolonged walking or standing.  On VA examination of his spine in June 2008 the Veteran's low back pain is noted to limit his frequent bending and stooping, lifting heavy weight, and prolonged standing and walking.  The Veteran has also reported his right lower extremity neuropathy affects his balance when walking and causes difficulty with prolonged sitting.  Thus, there is some evidence that the Veteran's service-connected back, right lower extremity, and left lower extremity disabilities all have some effect on the Veteran's sitting, walking, and standing.  However, the Board finds that any combined effect is not exceptional and is captured by the schedular evaluations.  The Veteran's limitation of motion and pain in his back due to his service-connected back disability are contemplated by the schedular rating criteria.  The schedular criteria for rating a lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain).  Therefore, referral for an extraschedular evaluation based on multiple disabilities is not warranted.

IV. Initial Rating in Excess of 50 percent for PTSD

Applicable Law

The Veteran is in receipt of an initial 50 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411 a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2016). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of original jurisdiction (AOJ) on or after August 4, 2014.  Id.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  See id.  Specifically, the RO certified the Veteran's appeal to the Board in December 2012.  See VA Form 8, dated December 2012.  Therefore, the Board will apply the DSM-IV.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).   GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Analysis

At an initial March 2008 mental status evaluation at the Vet Center, the Veteran's appearance was neat, his manner anxious, his speech and affect appropriate, and his memory function normal.  He was oriented in three spheres.  He reported nightmares but denied homicidal and suicidal ideation.  The examiner diagnosed late-onset PTSD, and noted high anxiety, grief over Vietnam, and obsessions about Vietnam anniversary dates.  The Veteran reported obsessions including feeling a compulsion to perform numerical calculations, acknowledge the meanings of dates, and frequently wash his hands and brush his teeth.  

About a week after his initial evaluation the Veteran reported having minimal PTSD symptoms and no nightmares, but expressed concerns about his obsession with numbers, such as counting things.  He also described an incident in service where a fellow service member threatened to hurt himself.  The Veteran indicated that the incident resolved without injury, but discussed that it may not have, informing the therapist that the "what ifs" are a reality for him.

A June 2008 note reflects that the Veteran reported his obsessive thoughts about memories and numbers were making him tired.

The Veteran attended a July 2008 VA mental disorders examination.  The Veteran reported that for many years he has experienced intrusive recollections of events, irritability, poor concentration, tendency for social isolation, and persistent symptoms of increased arousal.  The frequency of symptoms was more than three times per week, the severity was moderate, and the duration of symptoms had been continual.  The Veteran reported that PTSD symptoms worsened as he grew older, with minimal effect on occupational functioning and moderate limitations on social functioning.  The examiner noted moderate irritability and good personal hygiene.  Objective examination showed appropriate behavior, appropriate grooming, good personal hygiene and posture.  Speech was spontaneous with normal rate, volume, and tone.  No hallucinations or delusions were present, mood was moderately depressed, and anxious and affect was appropriate.  The Veteran denied suicidal or homicidal ideations, intentions, or plans.  Thought processes were logical, coherent, and goal oriented.  The Veteran's cognitive functions were considered moderately impaired in the area of concentration and attention.  He was fully oriented in three spheres.  There were no deficiencies of cognition or memory, and insight and judgment were adequate.  The examiner assigned a GAF score of 60.  

An August 2008 VA treatment record indicates that the Veteran reported continued feelings of depression, anxiety, poor sleep, an obsession with numbers, and a lack of motivation.  He also reported a good relationship with his son, spouse, and grandchild.

At an October 2008 mental health psychosocial assessment the Veteran reported feeling depression and anxiety, having sleep troubles, being obsessed with numbers, and having a lack of motivation.  He reported he isolates himself and is quick to anger but keeps his anger to himself.  He was noted to be alert and oriented, cooperative and reasonable with appropriate grooming, speech with normal rate and rhythm, a flat affect, an anxious mood, and an affect congruent with mood.  He denied perceptual disturbance, had normal and coherent thought process and association, no unusual thought content.  The Veteran reported having obsessive thoughts but denied suicidal or violent ideation.  His insight and judgment was good and memory intact.  He was assigned a GAF of 60.

In February 2009, the Veteran attended his initial VA PTSD examination.  He reported anxiety dreams several times per month and stated that he obsessed about numbers and dates.  He reported he goes to restaurants and socializes with his wife and children.  He denied suicidal or homicidal ideation.  While he tended to have obsessional symptoms in which he worried that he may injure or kill those close to him, he never acted on such impulse.  Hallucinations and delusions were not solicited, and memory for remote and recent events was grossly intact.  Concentration and attention functions were intact.  The examiner indicated that the Veteran spoke clearly, coherently, and logically, and his affect appeared to be mildly anxious.  The examiner assigned a GAF score of 60.  

In April 2010 and October 2012 VA primary care notes the Veteran is reported to having denied feelings of depression.  A July 2011 VA primary care note indicates the Veteran reported several days of having little interest or pleasure in doing things and feeling down, depressed, or hopeless.

A November 2013 VA treatment note indicates that the Veteran reported he has been having problems verbalizing what he wants to say at times.  He denied feelings of depression, problems concentrating, and thoughts of harming himself, but did endorse several days of feeling tired or having little energy and feeling bad about himself.  Occasional PTSD symptoms are noted with no details listed.

The Veteran attended his most recent VA PTSD examination in April 2014.  The Veteran reported that he lived with his wife of 42 years, and that his son, daughter-in-law, and grandson lived nearby.  He related that he spoke with his father two to three times per week and goes to dinner with friends and engages in social activities with his neighbors.  He served as the president of a volunteer firefighters association.  The Veteran stated that he did not have as much patience as he should have.  The Veteran's sleep was variable, sometimes as little as three hours.  He reported that he did not want to go to sleep because of thoughts of stressors from service, and that he did not talk about stressful events.  The Veteran reported a depressed mood that impacted motivation and productivity.  While he thought about harming himself, he denied the intent to do so.  He does not watch military movies because they bring back bad memories.  The examining clinical psychologist checked symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  Upon evaluation, the Veteran was alert, fully oriented and cooperative.  He was well groomed, his mood was good, and his affect was constricted.  Speech and thought content were within normal limits and thought processes were logical and goal-directed.  There was no evidence or report of delusions or hallucinations.  His memory and attention appeared grossly intact and his insight and judgment were fair.  The Veteran denied current suicidal or homicidal ideation.

The examiner opined that the Veteran's PTSD symptoms were moderately impairing, and fit the level of impairment consisting of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of PTSD symptoms, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported good relationships with his family, involvement in community organizations and adequate self-care.  Impairment caused by PTSD was evidenced by sleep difficulty, irritability, depressed mood, intrusive thoughts/nightmares and avoidance of reminders of Vietnam.

On October 2014 primary care note indicates that the Veteran reported feeling depressed nearly every day and feeling tired or having little energy more than half the days.  He denied sleep and concentration troubles or thoughts of harming himself.  He reported that his problems do make things very difficult to do his work, take care of things at home, or get along with other people.

In a January 2017 statement the Veteran reported that he does not enjoy being out in public, is careful about how he carries himself in public, and removes himself from situations that he feels could exacerbate his anxiety.  He reported that in a store or restaurant he keeps his back to the wall so he can see the crowd and all of the exits.  He reports that he has nightmares two to three nights per week and has intrusive thoughts when in bed.  He reports only three to four hours of uninterrupted sleep per night.

Giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted prior to April 4, 2014, but that a rating in excess of 50 percent is not warranted thereafter.

At the time that the Veteran first sought mental health treatment at the VA in early 2008, the record reflects he was experiencing a number of symptoms, including nightmares, anxiety, concentration problems, irritability, a lack of motivation, and obsessive thoughts and actions.  The Veteran particularly raised concerns about his obsessive behaviors, reporting feeling compelled to perform numerical calculations, acknowledge the meanings of dates, and frequently wash his hands and brush his teeth.  He indicated his obsessive thoughts and actions were making him tired, suggesting interference with routine activities.  He continued to report an obsession with numbers and dates at his February 2009 VA examination.  The Board finds that giving the Veteran the benefit of the doubt, the nature and severity of his PTSD symptoms were such that they resulted in occupational and social impairment with deficiencies in most areas warranting a 70 percent rating during that period.  

However, the evidence suggests that the Veteran's condition subsequently improved.  Specifically, at the Veteran's April 4, 2014 VA examination, the Veteran reported no obsessional thoughts or actions.  He did report sleep troubles, depression impacting his motivation and productivity, and thoughts of harming himself without intent.  However, despite those symptoms he reported a good relationship with his wife of more than four decades and his son and grandchild.  He further indicated speaking to his father two to three times per week.  He reported going to dinner with friends, engaging in social activities with his neighbors, and serving as president of a volunteer association.  Thus, rather than an inability to establish and maintain effective relationships contemplated with a 70 percent rating, the Veteran has reported numerous social contacts and relationships as of April 2014.  Relatedly, his self-report indicates he has the motivation and ability to engage in a number of activities, including social engagements and his volunteer leadership position.  Thus, while the Board acknowledges his continued symptoms of nightmares, sleep troubles, and depression affecting his motivation, the evidence does not suggesting such an occupational and social effect that a 70 percent rating is warranted.

Subsequent medical treatment records further do not indicate any continued obsessional behavior interfering with daily activity or other PTSD symptoms of a nature and severity that would result in occupational and social impairment with deficiencies in most areas as of April 4, 2014.  In a January 2017 statement the Veteran reported he does not enjoy being out in public, but does go out to stores and restaurants where he keeps his back to the wall.

Despite his reports of irritability, the evidence does not reflect that the Veteran has exhibited unprovoked irritability with periods of violence.  Also, although he has reported a depressed mood, the evidence does not show near-continuous depression affecting his ability to function independently, a manifestation associated with a 70 percent rating.  The Board acknowledges that at his April 2014 VA examination the Veteran did endorse thoughts of harming himself, but denied the intent to do so.  The Board also notes, for example only, that the Veteran was noted to be well-groomed, with normal speech and thought content as well as logical and goal-directed thought processes, grossly intact memory and attention, and fair insight and judgment at his April 2014 VA examination.

Overall, the record reflects that as of April 4, 2014 the Veteran's functionality has been greater than that contemplated by a 70 percent disability rating and instead more closely approximates the criteria for a 50 percent rating (occupational and social impairment with reduced reliability and productivity).

The Board notes that there is limited evidence of the nature and severity of the Veteran's condition between February 2009 and April 2014.  However, the Board finds that what evidence is available warrants giving the Veteran the benefit of the doubt that the 70 percent rating is warranted until April 4, 2014.

A preponderance of the evidence is against a 100 percent rating prior to April 4, 2014 however.  A 100 percent rating requires total occupational and social impairment.

While the Veteran's PTSD manifest with symptoms including anxiety, depression, disturbances of motivation and mood, increased arousal, intrusive thoughts and nightmares, irritability, obsessional symptoms, poor concentration, sleep disturbance, and subjective thoughts of self-harm, the record does not reflect that his symptoms, alone or in combination, caused total occupational and social impairment.  For example, the Veteran has maintained a long-term marriage throughout the period on appeal as well as good relationships with family members.  Although he has reported some self-isolation, the record does not reflect total social impairment.

Occupationally, in a January 2017 statement, the Veteran reported that he left his job as a court clerk in 2006.  He has not reported his PTSD symptoms interfered with that job.  However, he reported that his part-time employment until 2008 as an emergency medical technician did affect his PTSD as some disturbing scenes would trigger his PTSD.  The Veteran has not been employed during the period on appeal.

The Board notes that the Veteran's GAF score was consistent throughout the appeal period at 60, representing moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The GAF score is not dispositive and must be considered in light of the symptoms of the Veteran's PTSD, which provide the primary basis for the assigned evaluation.  See 38 C.F.R. § 4.126(a) (2016).  

The Board has considered all of the Veteran's PTSD symptoms as he himself has described them, and finds that a 70 percent rating, but no greater, is warranted prior to April 4, 2014.  No greater than a 50 percent rating is warranted as of April 4, 2014.

Extraschedular Analysis

The Board has considered whether referral of the Veteran's claim for entitlement to an initial disability evaluation in excess of 50 percent for PTSD is warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115-16. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested itself through anxiety, depression, disturbances of motivation and mood, increased arousal, intrusive thoughts and nightmares, irritability, obsessional thoughts and activities, poor concentration, sleep disturbance, and subjective thoughts of self-harm.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  See Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.  

The Board has also considered whether referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations is warranted.  See Johnson, 762 F.3d 1362.  The Veteran has reported that his PTSD causes some sleep difficulties and that his lower extremity neuropathy also has affected his sleep both due to pain and anxiety as a result of the physical condition.  The Veteran's service-connected prostatic hypertrophy also disrupts his sleep.  While there might be some overlap of symptoms in terms of the Veteran's physical disabilities causing anxiety and both his service-connected physical and mental disabilities affecting his sleep, the Board finds that the combined effect is not exceptional and all of the Veteran's symptomatology is captured by the schedular evaluations assigned for each disability.  Notably, chronic sleep impairment is specifically contemplated by the schedular rating criteria for mental disorders.  Therefore, the Board finds that referral for an extraschedular evaluation based on multiple disabilities is not warranted.




ORDER

An initial rating of 20 percent prior to April 11, 2014 for diabetic neuropathy of the right lower extremity is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.  

An initial rating in excess of 20 percent as of April 11, 2014 for diabetic neuropathy of the right lower extremity is denied.

An initial disability evaluation of 70 percent prior to April 4, 2014 for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.  

An initial disability evaluation in excess of 50 percent for PTSD as of April 4, 2014 is denied.



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


